                                        Case 3:18-cv-03091-WHA Document 87 Filed 01/24/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   JAMES PORATH, individual and on behalf
                                       of all others similarly situated,
                                  11                                                         No. C 18-03091 WHA
                                                      Plaintiff,
                                  12
Northern District of California




                                               v.
 United States District Court




                                  13                                                         ORDER REGARDING CLASS
                                       LOGITECH, INC.,                                       NOTICE
                                  14
                                                      Defendant.
                                  15

                                  16

                                  17        Plaintiff’s proposed notice and plan of distribution is Approved. Plaintiff shall send

                                  18   notice to the class by February 14. Plaintiff shall also file a status report by February 14,

                                  19   March 13, and April 14, each by Noon. Pending further order, this case will be dismissed on

                                  20   April 14. Plaintiff shall promptly notify the Court of any delay in response the subpoenas.

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                        Case 3:18-cv-03091-WHA Document 87 Filed 01/24/20 Page 2 of 2




                                   1        In light of defendant’s response (Dkt. No. 85), plaintiff’s counsel shall please in the

                                   2   February 14 status report: (1) confirm whether they intend to refile the underlying claims

                                   3   elsewhere on behalf of any member of the putative class and (2) submit objections, if any, to

                                   4   defendant’s proposal that counsel be required to provide notice if any such subsequent case is

                                   5   filed elsewhere.

                                   6

                                   7        IT IS SO ORDERED.

                                   8

                                   9   Dated: January 24, 2020.

                                  10

                                  11
                                                                                              WILLIAM ALSUP
                                  12                                                          UNITED STATES DISTRICT JUDGE
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
